DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim 16 is amended to incorporate the allowable limitations of claim 25. New claims 33 and 34 are added to capture the allowable subject matter of previously allowed claims 22 and 28. However, upon further consideration, some of the allowable subject matter of the previous Office action have been rescinded.
This Office action contains newly cited prior art and is therefore not made final.
Inconvenience to the applicant is regretted.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-23 and 26-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 33, line 9, it is unclear whether “this surface” is referring to “the pressure-input side sliding surface” or “a sliding surface of a pressure-output side”.  
Regarding claim 34, line 9, it is unclear whether “this surface” is referring to “the pressure-input side sliding surface” or “a sliding surface of a pressure-output side”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kralowetz et al. (hereinafter “Kralowetz”) (US 3,871,223) in view of Kuboe et al. (hereinafter “Kuboe”) (US 2013/0074710 A1).


at least one drive shaft (3) having a driver (8) that is eccentric relative to a shaft axis (fig. 1), and a sliding block (9), wherein the sliding block (9) is driven by the driver (8) to perform a forcibly guided movement (col. 2, lines 46-50),
wherein, during an execution of a pressure stroke, the sliding block is guided on at least one sliding surface on a pressure-input side opposite to a pressure-input-side surface (7) of a slide guide (col. 2, lines 46-50 and fig. 1),
wherein the sliding block has a sliding surface on a pressure-output side lying opposite the pressure-input side sliding surface, this surface being guided at a pressure-output-side surface of the slide guide (fig. 1), and
wherein the sliding surface on the pressure-input side of the sliding block (9) has a concave or convex curvature (fig. 1), wherein the sliding surface on the pressure-output side of the sliding block has the opposite concave or convex curvature, respectively (fig. 1).
Kralowetz does not expressly disclose the press is driven by a drive of the drive shaft comprises a first motor, a flywheel which is drivable by the first motor, and a second motor, wherein the flywheel is detachably connectible to the drive shaft by means of a coupling, and wherein the drive shaft is drivable via the second motor, and wherein the coupling is engaged in a normal operation when a drive-side and an output-side rotational speed at the coupling are at least approximately equal, wherein an equalizing of the rotational speeds is produced by a targeted actuation of the second motor.
Kuboe can be applied to teach a servo press including an eccentric shaft (6), wherein a drive of the drive shaft comprises a first motor (flywheel motor: Fig. 2, #20), a flywheel 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to drive the press of Kralowetz with the drive of Kuboe in order to promote energy saving by driving a press machine by a driving system suited for the magnitude of the load on the press-worked object (see para. 11 of Kuboe).
Regarding claim 17, the mechanical press as claimed in claim 16, Kralowetz discloses wherein the sliding block (9) executes a pendulum movement about a pendulum axis, wherein 
Regarding claim 19, the mechanical press as claimed in claim 16, Kralowetz discloses wherein an adjusting element, in the form of an adjustably rotatable eccentric ring (see a circular ring outside of element (2) in fig. 2), is arranged between the driver (8) and the sliding block (9).
Regarding claim 20, the mechanical press as claimed in claim 16, Kralowetz discloses wherein a pressure piece (see an element below a surface (7) in fig. 1) is moved during the pressure stroke in a line with a ram of the press (fig. 1).

Claims 16-18, 26, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Maltsev et al., hereinafter Maltsev (SU 1289699) in view of Kuboe. 
Regarding claim 16, Maltsev discloses at least one drive shaft (Eccentric Shaft, 2) having a driver (See Figure) that is eccentric relative to a shaft axis (W) (Center of eccentric shaft, 2); and 
a sliding block (Connecting rod, 3), wherein the sliding block is driven by the driver to perform a forcibly guided movement (Slide bearing & Working surfaces: Page 8),
wherein during the execution of a pressure stroke, the sliding block is guided on at least one sliding surface on the pressure-input side in relation to a pressure-input-side surface of a slide guide (See Figure at #4, interaction between two surfaces),
 wherein the sliding block has a sliding surface on the pressure-output side lying opposite the sliding surface on the pressure-input side, this sliding surface being guided on a 
wherein the pressure-input- side sliding surface on the sliding block has a concave or convex curvature, wherein the pressure-output-side sliding surface of the sliding block has the other concave or convex curvature, respectively (See Figure).
 Maltsev does not expressly disclose the press is driven by a drive of the drive shaft comprises a first motor, a flywheel which is drivable by the first motor, and a second motor, wherein the flywheel is detachably connectible to the drive shaft by means of a coupling, and wherein the drive shaft is drivable via the second motor, and wherein the coupling is engaged in a normal operation when a drive-side and an output-side rotational speed at the coupling are at least approximately equal, wherein an equalizing of the rotational speeds is produced by a targeted actuation of the second motor.
Kuboe can be applied to teach a servo press including an eccentric shaft (6), wherein a drive of the drive shaft comprises a first motor (flywheel motor: Fig. 2, #20), a flywheel (flywheel body: Fig. 2, #21) which is drivable by the first motor (Flywheel motor: Fig. 2, #20), and a second motor (servo motor: Fig. 2, #10), wherein the flywheel is detachably connectible to the drive shaft by means of a coupling (clutch: Fig. 2, #30), and wherein the drive shaft is drivable via the second motor (10 is a servomotor that is coupled to a drive shaft of the slide to ascend/descend the slide: Par. 0029) in order to promote energy saving by driving a press machine by a driving system suited for the magnitude of the load on the press-worked object. Kuboe further teaches wherein the coupling is engaged in a normal operating mode when a drive-side and an output-side rotational speed at the coupling are at least approximately equal 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to drive the press of Maltsev with the drive of Kuboe in order to promote energy saving by driving a press machine by a driving system suited for the magnitude of the load on the press-worked object (see para. 11 of Kuboe).
Regarding claim 17, modified Maltsev teaches all elements of the claimed invention as stated above. Maltsev further discloses wherein the sliding block executes a pendulum movement about a pendulum axis (B), wherein the pendulum axis is situated outside the sliding block (See the single drawing of Maltsev).
Regarding claims 18 and 31, modified Maltsev teaches all elements of the claimed invention as stated above. Maltsev further discloses wherein the driver travels about an eccentric axis in the sliding block, wherein the eccentric axis has a spacing R relative to the shaft axis, wherein the eccentric axis has a spacing L relative to the pendulum axis, and wherein: L:R >= 4 and 12 >= L:R >= 5 (see RO = (1.3 to 1.5)R in col. 1, lines 31-40) and The distance (L) between the center B and center (A) of the curvature of the working surface 6 of the connecting rod 3' from the side of the eccentric shaft 2 is embodied as constituting 6.25 to 7.15 of the radius of the crank R in col. 2, lines 25-49).
Regarding claim 26, modified Maltsev discloses the claimed invention as stated above. Kuboe further discloses the first motor and the flywheel are arranged coaxially to one another, wherein, they are integrated as one structural unit in a flywheel moto (flywheel motor: fig. 2, #20).

Claims 16-18, 26, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over of Kuboe in view of Maltsev.
Regarding Claim 16, Kuboe discloses at least one drive shaft having a driver (6) that is eccentric relative to a shaft axis (See Figs. 1-2), wherein a drive of the drive shaft comprises a first motor (Flywheel motor: Fig. 2, #20), a flywheel (Flywheel body: Fig. 2, #21) which is drivable by the first motor (Flywheel motor: Fig. 2, #20), and a second motor (Servo motor: Fig. 2, #10), wherein the flywheel is detachably connectible to the drive shaft by means of a coupling (Clutch: Fig. 2, #30), and wherein the drive shaft is drivable via the second motor (10 is a servomotor that is coupled to a drive shaft of the slide to ascend/descend the slide: Par. 0029). Kuboe further discloses wherein the coupling is engaged in a normal operating mode when a drive-side and an output-side rotational speed at the coupling are at least approximately equal (Clutch 30 is coupled to rotate the SM 10 and the FM 20 at the same rotating speed when the press-worked object is large-loaded: Par. 0036), wherein an equalizing of the rotational speeds occurs by a targeted actuation of the second motor (The servo press further includes an inverter for controlling the servo motor and an inverter for controlling the 
Kuboe does not disclose a sliding block, wherein the sliding block is driven by the driver to perform a forcibly guided movement, wherein during the execution of a pressure stroke, the sliding block is guided on at least one sliding surface on the pressure-input side in relation to a pressure- input-side surface of a slide guide, wherein the sliding block has a sliding surface on the pressure-output side lying opposite the sliding surface on the pressure-input side, this sliding surface being guided on a pressure-output-side surface of the slide guide, and wherein the pressure-input- side sliding surface on the sliding block has a concave or convex curvature, wherein the pressure-output-side sliding surface of the sliding block has the other concave or convex curvature, respectively.
Maltsev can be applied to teach a press including at least one drive shaft (Eccentric Shaft, 2) having a driver (See Figure) that is eccentric relative to a shaft axis (W) (Center of eccentric shaft, 2) and a sliding block (Connecting rod, 3), wherein the sliding block is driven by the driver to perform a forcibly guided movement (Slide bearing & Working surfaces: Page 8), wherein during the execution of a pressure stroke, the sliding block is guided on at least one sliding surface on the pressure-input side in relation to a pressure-input-side surface of a slide guide (See Figure at #4, interaction between two surfaces), wherein the sliding block has a sliding surface on the pressure-output side lying opposite the sliding surface on the pressure-input side, this sliding surface being guided on a pressure-output-side surface of the slide guide (See Figure at #5, interaction between two surfaces) in order to reduce the overall size of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the con-rod (5) of Kuboe with the sliding block of Maltsev, in order to reduce the overall size of the press which reduces the inertia of the press.
Regarding claim 17, modified Kuboe teaches all elements of the claimed invention as stated above. Maltsev further teaches wherein the sliding block executes a pendulum movement about a pendulum axis (B), wherein the pendulum axis is situated outside the sliding block (See Figure of Maltsev).
Regarding claims 18 and 31, modified Kuboe teaches all elements of the claimed invention as stated above. Maltshev further teaches wherein the driver travels about an eccentric axis in the sliding block, wherein the eccentric axis has a spacing R relative to the shaft axis, wherein the eccentric axis has a spacing L relative to the pendulum axis, and wherein: L:R >= 4, and 12 >= L:R >= 5 (see RO = (1.3 to 1.5)R in col. 1, lines 31-40) and The distance (L) between the center B and center (A) of the curvature of the working surface 6 of the connecting rod 3' from the side of the eccentric shaft 2 is embodied as constituting 6.25 to 7.15 of the radius of the crank R in col. 2, lines 25-49).
Regarding claim 26, modified Kuboe discloses the claimed invention as stated above. Kuboe further discloses the first motor and the flywheel are arranged coaxially to one another, .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over of Kuboe and Maltsev, in further view of Mino et al., hereinafter Mino, (JP 2011-079034).
Modified Kuboe discloses the claimed invention as stated above. Kuboe does not disclose wherein the flywheel can be coupled without gearing up to the drive shaft, while the flywheel is arranged concentric to the drive shaft. Mino teaches a forging press including an eccentric (Fig. 1, #4) and a flywheel (8), wherein the flywheel can be coupled without gearing up to the drive shaft, while the flywheel is arranged concentric to the drive shaft (See Fig. 1). Doing so would reduce the size and inertia of the press. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to put the flywheel of Kuboe on the eccentric shaft, as taught by Mino, as doing so would reduce the size and inertia of the press.

Claims 28-29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over of Kuboe and Maltsev, in further view of Ishihara et al., hereinafter Ishihara, (JP 2015-030037).
Regarding claims 28 and 34, modified Kuboe discloses the claimed invention as stated above. Kuboe does not disclose wherein the second motor is designed as a torque motor arranged concentric to the drive shaft.
Ishihara can be applied to teach an electric servo press including an eccentric drive (14) and first and second motors (18,12), wherein the second motor is designed as a torque motor 
Regarding Claim 29, the combination of Kubo, Maltsev, and Ishihara teach all elements of the claimed invention as stated above. Ishihara further teaches wherein a brake of the drive shaft (Braking device: Fig. 1, #24) is provided, being concentric to the torque motor and overlapping in an axial direction with the torque motor (See Fig. 1).

Claims 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over of Kuboe and Maltsev, in further view of Bosga et al., hereinafter Bosga, (U.S. 2009/0217724).
Modified Kuboe discloses the claimed invention as stated above. Kuboe does not disclose wherein the drive shaft starting from a resting start position passes through an angle of rotation of more than 360°, and between 370° and 450° via the pressure stroke up to a resting stop position.
Bosga teaches a mechanical press drive system wherein the drive shaft starting from a resting start position passes through an angle of rotation of more than 360°, and between 370° .

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroki (JP 55-048500) in view of Kuboe.
Regarding Claim 16, Kuroki discloses at least one drive shaft (See Figure 4) having a driver (4) that is eccentric relative to a shaft axis (W) (Center of eccentric shaft); and a sliding block (1), wherein the sliding block is driven by the driver to perform a forcibly guided movement (Pin (1) is arranged in a ram (2): Page 4), wherein during the execution of a pressure stroke, the sliding block is guided on at least one sliding surface on the pressure-input side in relation to a pressure-input-side surface of a slide guide (See Figure 4 at #3 & Page 4), wherein the sliding block has a sliding surface on the pressure-output side lying opposite the sliding surface on the pressure-input side, this sliding surface being guided on a pressure-output-side surface of the slide guide (See Figure 4 at top of Pin (1) & Page 4).
Kuroki does not expressly disclose the press is driven by a drive of the drive shaft comprises a first motor, a flywheel which is drivable by the first motor, and a second motor, wherein the flywheel is detachably connectible to the drive shaft by means of a coupling, and wherein the drive shaft is drivable via the second motor, and wherein the 
Kuboe can be applied to teach a servo press including an eccentric shaft (6), wherein a drive of the drive shaft comprises a first motor (flywheel motor: Fig. 2, #20), a flywheel (flywheel body: Fig. 2, #21) which is drivable by the first motor (Flywheel motor: Fig. 2, #20), and a second motor (servo motor: Fig. 2, #10), wherein the flywheel is detachably connectible to the drive shaft by means of a coupling (clutch: Fig. 2, #30), and wherein the drive shaft is drivable via the second motor (10 is a servomotor that is coupled to a drive shaft of the slide to ascend/descend the slide: Par. 0029) in order to promote energy saving by driving a press machine by a driving system suited for the magnitude of the load on the press-worked object. Kuboe further teaches wherein the coupling is engaged in a normal operating mode when a drive-side and an output-side rotational speed at the coupling are at least approximately equal (Clutch 30 is coupled to rotate the SM 10 and the FM 20 at the same rotating speed when the press-worked object is large-loaded: Par. 0036), wherein an equalizing of the rotational speeds occurs by a targeted actuation of the second motor (The servo press further includes an inverter for controlling the servo motor and an inverter for controlling the flywheel motor, wherein the press controller controls to couple the clutch when the press is large-loaded, thereby controlling the servo motor and the flywheel motor to have the same rotating speed: Par. 0014).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to drive the press of Kuroki with the drive of Kuboe 
Regarding Claim 20, modified Kuroki discloses the claimed invention as stated above. Kuroki further discloses wherein the pressure piece (See Fig. 4, base of ram (2). Examiner notes that no structure of the pressure piece has been positively recited) is moved during the pressure stroke essentially in a line with a ram (2) of the press.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroki and Kuboe, in further view of Dudick et al., hereinafter Dudick, (U.S. 5,666,838).
Modified Kuroki discloses the claimed invention as stated above. The combination of Kuroki and Kubo do not teach wherein an adjusting element, especially one in the form of an adjustably rotatable eccentric ring, is arranged between the driver and the sliding block.
Dudick can be applied to teach a forging press including an eccentric (25) and further wherein an adjusting element, especially one in the form of an adjustably rotatable eccentric ring (Eccentric space bearing: Fig. 4, #50), is arranged between the driver (25) and the sliding block (Slider block: Fig. 3, #30a) in order to adjust the shut height of the press. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an adjusting element, especially one in the form of an adjustably rotatable eccentric ring, is arranged between the driver and the sliding block in the press of Kuroki, as taught by Dudick, in order to adjust the shut height of the press.
Allowable Subject Matter
Claims 21-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 33 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached PTO 892 are cited to show a die forging wedge press (US 3,122,033), and a press having an adjustable wedge (84) (US 3,358,591).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520.  The examiner can normally be reached on Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner s supervisors, SHELLEY SELF can be reached on 571-272-4524 and ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/             Primary Examiner, Art Unit 3725                                                                                                                                                                                           	February 12, 2021